Citation Nr: 1326684	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to October 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran appeals the denial of TDIU.  He contends that his service-connected posttraumatic stress disorder with major depressive disorder (PTSD) renders him unemployable.  To that end, he asserts that his medications prescribed for PTSD prevent him from maintaining employment.  In a July 2011 VA examination, the examiner rendered an opinion regarding the Veteran's employability, but did not address the effects that the Veteran's medication may have on his ability to work.  Additionally, since the examination, a private examiner, Dr. M, rendered an opinion that the Veteran is incapable of working due mainly to his inability to cope with stress in the workplace. 

In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that another VA opinion is necessary before the issue of entitlement to TDIU can be decided.  In this regard, the Veteran has indicated that the side effects of his medications renders him unemployable, on remand an opinion on this matter should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a vocational rehabilitation specialist or appropriate VA practitioner to assess the impact of the Veteran's service-connected PTSD on his ability to obtain and maintain employment.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The RO must afford the Veteran an appropriate VA examination to determine the impact of his service-connected PTSD on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected PTSD, to include the effects of medications prescribed for his PTSD, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner must also reconcile his/her opinion with the December 2012 opinion of private physician Dr. M.  

2. After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case concerning this claim and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


